DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al (US 2003/0072964) in view of Xia et al (US 2010/0270916).

Regarding claim 1, Kwong et al discloses the following compounds ([0007] – I and III):

    PNG
    media_image1.png
    330
    334
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    416
    426
    media_image2.png
    Greyscale

where the groups R1-R10 are H or R11 ([0011]). R11 is H or a C1-20 alkyl optionally substituted one or more substituents X ([0012]). The substituent X is given by R12, where R12 is H or a C1-20 alkyl ([0013]-[0014]). Thus, the groups R1-R10 are either H or a C1-20 alkyl optionally, substituted 

    PNG
    media_image3.png
    101
    135
    media_image3.png
    Greyscale
.
The isobutyl can be optionally substituted with other alkyls, i.e. –C(X)(H)-C(CH3)2(X), where X is a cyclic alkyl such as cyclohexyl and a linear alkyl such as methyl ([0169]), i.e.

    PNG
    media_image4.png
    203
    199
    media_image4.png
    Greyscale
,
corresponding to recited Formula I. From the above, one (1) of the group R1-R4 on the benzene ring of compound comprises the above substituted isobutyl corresponding to recited Formula I, 

    PNG
    media_image5.png
    298
    296
    media_image5.png
    Greyscale
,
where R1 is cyclohexyl, R5 is H, and R2, R3, and R4 are methyl. 
	Alternatively, the reference discloses the alkyl as butyl, i.e. –CH2-CH2-CH2-CH3. The isobutyl can be optionally substituted with other alkyls, i.e. –C(X)H-C(X)2C(X)2CH3 where X is a linear alkyl such as methyl ([0169]), i.e.

    PNG
    media_image6.png
    149
    239
    media_image6.png
    Greyscale
,
corresponding to recited Formula I. From the above, one (1) of the group R1-R4 on the benzene ring of compound comprises the above substituted isobutyl corresponding to recited Formula I, 

    PNG
    media_image5.png
    298
    296
    media_image5.png
    Greyscale
,
where R1 is methyl, R5 is H, R2 and R3 are methyl and R4 is -C(CH3)3.
The reference discloses that the compound is an organometallic phosphorescent compound utilized in organic light emitting devices (Abstract). In light of this disclosure it is clear that the compound of the reference is capable of functioning as a phosphorescent emitter in an organic light emitting device as room temperature as recited in the present claims. 
The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that R1 or R5 in recited Formula I is deuterium (D) as recited in the present claims.
Xia et al discloses organometallic compounds comprising a deuterium substitution. Specifically, the reference discloses that deuterium substitution improves efficiency and stability of the compounds because the atomic mass of deuterium is twice as great as that of hydrogen which results in a lower zero-point energy and lower vibrational energy ([0066]). 
Given that both Kwong et al and Xia et al are drawn to organometallic complexes, and given that Kwong et al does not explicitly prohibit other substituents, in light of the particular 5 in compound disclosed by Kwong et al with a reasonable expectation of success.

Regarding claim 2, the combined disclosures of Kwong et al and Xia et al teach all the claim limitations as set forth above. Given that t Kwong et al discloses a phosphorescent emitter utilized in organic light emitting devices, it is clear that the disclosed compound is capable of emitting light from a triplet excited state to a group singlet state at room temperature as recited in the present claim.

Regarding claim 3, the combined disclosures of Kwong et al and Xia et al teach all the claim limitations as set forth above. As discussed above, Kwong et al discloses the following compound:

    PNG
    media_image1.png
    330
    334
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    416
    426
    media_image2.png
    Greyscale
.
From the above, it is clear that the compound of the reference is a metal coordination complex having a metal-carbon bond.

Regarding claim 4, the combined disclosures of Kwong et al and Xia et al teach all the claim limitations as set forth above. Additionally, Kwong et al discloses that the metal is Ir ([0018]).

Regarding claim 5, the combined disclosures of Kwong et al and Xia et al teach all the claim limitations as set forth above. As discussed above, Kwong et al discloses that the recited group R1 is a cycloalkyl,

Regarding claim 6, the combined disclosures of Kwong et al and Xia et al teach all the claim limitations as set forth above. As discussed above, Kwong et al discloses that the recited groups R2, R3 and R4 are methyl.

Regarding claim 7, the combined disclosures of Kwong et al and Xia et al teach all the claim limitations as set forth above. As discussed above, Kwong et al discloses the compound:

    PNG
    media_image2.png
    416
    426
    media_image2.png
    Greyscale
,
1)x(L2) y(L3)z, where is zero (0); x is given by n and is [1-3] ([0016]); recited ligand L2 is given (A1-A2), where y is given by (m-n), where m is formal charge of the metal ([0015]). Thus, for Ir, (m-n) is 0, 1, or 2. 
	Thus, the reference discloses the compound as M(L1)3, while L1 is:

    PNG
    media_image7.png
    454
    437
    media_image7.png
    Greyscale
,
where Y1-Y10 are C; Ra is H; and Rb is a substituent R given by Formula (I) of the present claims.

Regarding claim 8, the combined disclosures of Kwong et al and Xia et al teach all the claim limitations as set forth above. As discussed above, Kwong et al discloses the compound corresponding to the recited formula Ir(L1)2(L2). The ligand L2 is given by (A1-A2) as given by ([0019]):

    PNG
    media_image8.png
    197
    106
    media_image8.png
    Greyscale
.
This ligand corresponds to the recited ligand:

    PNG
    media_image9.png
    272
    319
    media_image9.png
    Greyscale
,
where Ry is H, and Rx and Rz are given by R11 and are H or a C1-20 alkyl ([0012]).

Regarding claim 9, the combined disclosures of Kwong et al and Xia et al teach all the claim limitations as set forth above. As discussed above, Kwong et al discloses the compound

    PNG
    media_image10.png
    414
    410
    media_image10.png
    Greyscale
or 
    PNG
    media_image2.png
    416
    426
    media_image2.png
    Greyscale

where L1 corresponds to the recited ligand LA type 4 or LA type2:

    PNG
    media_image11.png
    162
    137
    media_image11.png
    Greyscale
or 
    PNG
    media_image12.png
    133
    145
    media_image12.png
    Greyscale
.
The group G is the aromatic ring benzene and where one of R1-R4 contains the recited group R.



    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
,
corresponding to recited RA32, i.e.

    PNG
    media_image14.png
    79
    78
    media_image14.png
    Greyscale
.

Regarding claim 11, the combined disclosures of Kwong et al and Xia et al teach all the claim limitations as set forth above. From the discussion above, the combined disclosurse of Kwong et al and Xia et al teach the substituent R for formula I as:

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
,
corresponding to recited RA32, i.e.

    PNG
    media_image14.png
    79
    78
    media_image14.png
    Greyscale
.
Thus, from the above, the reference discloses the ligand LA364, i.e.

    PNG
    media_image15.png
    98
    120
    media_image15.png
    Greyscale
,
where G is given by G2, i.e.

    PNG
    media_image16.png
    83
    85
    media_image16.png
    Greyscale
.
i.e. the groups R1 and R3 in Formula III of Kwong et al are methyl ([0011]-[0014]).The recited group R3 is given by RA32 as discussed above; X is CH; and R4 is H

Regarding claim 12, the combined disclosures of Kwong et al and Xia et al teach all the claim limitations as set forth above. As discussed above, Kwong et al discloses the compound:

    PNG
    media_image2.png
    416
    426
    media_image2.png
    Greyscale
,
corresponding to the recited formula M(LA)2(LA) ([0016]). The recited ligand LB is given by (A1-A2) and is exemplified as ([0019]):

    PNG
    media_image8.png
    197
    106
    media_image8.png
    Greyscale
,
where R11 is H or a C1-20 alkyl. Thus, the reference discloses the ligand:

    PNG
    media_image17.png
    115
    100
    media_image17.png
    Greyscale
,
where the recited group R3 is H and the recited groups R1 and R2 are given by R11 and are RD1, i.e. methyl. Thus, the reference discloses a compound comprising ligand LC1 of the claims.

Regarding claim 13, the combined disclosures of Kwong et al and Xia et al teach all the claim limitations as set forth above. As discussed above, Kwong et al discloses a compound having the structure Ir(LAi)3 of the claims.

Regarding claim 19, the combined disclosures of Kwong et al and Xia et al teach all the claim limitations as set forth above. Given that Kwong et al discloses a compound, the reference discloses a formulation as recited in the present claims.

Regarding claim 14, Kwong et al discloses an organic light emitting device comprising an anode, a cathode, and a light emitting layer, i.e. an organic layer, disposed between the anode 

    PNG
    media_image1.png
    330
    334
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    416
    426
    media_image2.png
    Greyscale
,
where the groups R1-R10 are H or R11 ([0011]). R11 is H or a C1-20 alkyl optionally substituted one or more substituents X ([0012]). The substituent X is given by R12, where R12 is H or a C1-20 alkyl ([0013]-[0014]). Thus, the groups R1-R10 are either H or a C1-20 alkyl optionally, substituted with one or more substituents X, where X is an alkyl. Paragraph [0169] defines “alkyl” as encompassing linear, branched, and cyclic alkyl groups. As an example of a branched alkyl isobutyl, the reference discloses isobutyl, i.e.

    PNG
    media_image3.png
    101
    135
    media_image3.png
    Greyscale
.
The isobutyl can be optionally substituted with other alkyls, i.e. –C(X)(H)-C(CH3)2(X), where X is a cyclic alkyl such as cyclohexyl and a linear alkyl such as methyl ([0169]), i.e.

    PNG
    media_image4.png
    203
    199
    media_image4.png
    Greyscale
,
corresponding to recited Formula I. From the above, one (1) of the group R1-R4 on the benzene ring of compound comprises the above substituted isobutyl corresponding to recited Formula I, 

    PNG
    media_image5.png
    298
    296
    media_image5.png
    Greyscale
,
where R1 is cyclohexyl, R5 is H, and R2, R3, and R4 are methyl.
	Alternatively, the reference discloses the alkyl as butyl, i.e. –CH2-CH2-CH2-CH3. The isobutyl can be optionally substituted with other alkyls, i.e. –C(X)H-C(X)2C(X)2CH3 where X is a linear alkyl such as methyl ([0169]), i.e.

    PNG
    media_image6.png
    149
    239
    media_image6.png
    Greyscale
,
corresponding to recited Formula I. From the above, one (1) of the group R1-R4 on the benzene ring of compound comprises the above substituted isobutyl corresponding to recited Formula I, 

    PNG
    media_image5.png
    298
    296
    media_image5.png
    Greyscale
,
where R1 is methyl, R5 is H, R2 and R3 are methyl and R4 is -C(CH3)3.
The reference discloses that the compound is an organometallic phosphorescent compound utilized in organic light emitting devices (Abstract). In light of this disclosure it is clear that the compound of the reference is capable of functioning as a phosphorescent emitter in an organic light emitting device as room temperature as recited in the present claims. 
The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that R1 or R5 in recited Formula I is deuterium (D) as recited in the present claims.
Xia et al discloses organometallic compounds comprising a deuterium substitution. Specifically, the reference discloses that deuterium substitution improves efficiency and stability of the compounds because the atomic mass of deuterium is twice as great as that of hydrogen which results in a lower zero-point energy and lower vibrational energy ([0066]). 
Given that both Kwong et al and Xia et al are drawn to organometallic complexes, and given that Kwong et al does not explicitly prohibit other substituents, in light of the particular advantages provided by the use and control of the use of deuterium as a substituent in place of hydrogen on organometallic complexes as taught by Zia et al, it would therefore have been obvious to one of ordinary skill in the art to utilize deuterium in place of H for the group R5 in compound disclosed by Kwong et al with a reasonable expectation of success.



Regarding claim 16, the combined disclosures of Kwong et al and Xia et al teach all the claim limitations as set forth above. Additionally, Kwong et al discloses that light emitting layer comprises a host such as CBP ([0085]). CBP has the following structure:

    PNG
    media_image18.png
    229
    136
    media_image18.png
    Greyscale
.
Thus, it is clear that the host comprises a carbazole group as recited in the present claim.

Regarding claim 18, Kwong et al discloses an organic light emitting device, i.e. a consumer product, comprising an anode, a cathode, and a light emitting layer, i.e. an organic layer, disposed between the anode and the cathode (Abstract and [01080]. The light emitting layer comprises the following compound ([0007] – I and III):

    PNG
    media_image1.png
    330
    334
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    416
    426
    media_image2.png
    Greyscale

where the groups R1-R10 are H or R11 ([0011]). R11 is H or a C1-20 alkyl optionally substituted one or more substituents X ([0012]). The substituent X is given by R12, where R12 is H or a C1-20 alkyl ([0013]-[0014]). Thus, the groups R1-R10 are either H or a C1-20 alkyl optionally, substituted with one or more substituents X, where X is an alkyl. Paragraph [0169] defines “alkyl” as encompassing linear, branched, and cyclic alkyl groups. As an example of a branched alkyl isobutyl, the reference discloses isobutyl, i.e.

    PNG
    media_image3.png
    101
    135
    media_image3.png
    Greyscale
.
The isobutyl can be optionally substituted with other alkyls, i.e. –C(X)(H)-C(CH3)2(X), where X is a cyclic alkyl such as cyclohexyl and a linear alkyl such as methyl ([0169]), i.e.

    PNG
    media_image4.png
    203
    199
    media_image4.png
    Greyscale
,
corresponding to recited Formula I. From the above, one (1) of the group R1-R4 on the benzene ring of compound comprises the above substituted isobutyl corresponding to recited Formula I, 

    PNG
    media_image5.png
    298
    296
    media_image5.png
    Greyscale
,
where R1 is cyclohexyl, R5 is H, and R2, R3, and R4 are methyl.
	Alternatively, the reference discloses the alkyl as butyl, i.e. –CH2-CH2-CH2-CH3. The isobutyl can be optionally substituted with other alkyls, i.e. –C(X)H-C(X)2C(X)2CH3 where X is a linear alkyl such as methyl ([0169]), i.e.

    PNG
    media_image6.png
    149
    239
    media_image6.png
    Greyscale
,
corresponding to recited Formula I. From the above, one (1) of the group R1-R4 on the benzene ring of compound comprises the above substituted isobutyl corresponding to recited Formula I, 

    PNG
    media_image5.png
    298
    296
    media_image5.png
    Greyscale
,
where R1 is methyl, R5 is H, R2 and R3 are methyl and R4 is -C(CH3)3.
The reference discloses that the compound is an organometallic phosphorescent compound utilized in organic light emitting devices (Abstract). In light of this disclosure it is clear that the compound of the reference is capable of functioning as a phosphorescent emitter in an organic light emitting device as room temperature as recited in the present claims. 
The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that R1 or R5 in recited Formula I is deuterium (D) as recited in the present claims.
Xia et al discloses organometallic compounds comprising a deuterium substitution. Specifically, the reference discloses that deuterium substitution improves efficiency and stability of the compounds because the atomic mass of deuterium is twice as great as that of hydrogen which results in a lower zero-point energy and lower vibrational energy ([0066]). 
Given that both Kwong et al and Xia et al are drawn to organometallic complexes, and given that Kwong et al does not explicitly prohibit other substituents, in light of the particular advantages provided by the use and control of the use of deuterium as a substituent in place of hydrogen on organometallic complexes as taught by Zia et al, it would therefore have been obvious to one of ordinary skill in the art to utilize deuterium in place of H for the group R5 in compound disclosed by Kwong et al with a reasonable expectation of success.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al (US 2003/0072964) and Xia et al (US 2010/0270916) as applied to claims 1-16, and 18-19 above, and in view of Ma et al (US 2010/0237334).

The discussion with respect to Kwong et al and Xia et al as set forth in Paragraph 6 above is incorporated here by reference.

Regarding claim 17, the combined disclosures of Kwong et al and Xia et al teach all the claim limitations as set forth above. While Kwong et al discloses that the emitter layer comprises a host material, the reference does not disclose the particular hosts recited in the present claims ([0174]).
Ma et al discloses an OLED comprising an anode, cathode, and an organic light emitting layer between the anode and cathode (Abstract and [0098]). The light emitting layer comprises a triphenylene benzo fused furan compound (Abstract and [0045] – Compound 1’G), e.g.

    PNG
    media_image19.png
    231
    308
    media_image19.png
    Greyscale
.
In the above compound the recited R1-Rn are mono- to tetra substitution or no substitution ([0040]). The reference discloses that triphenylene containing benzothiophene are excellent host materials for OLEDs as well as improved stability ([0104]).
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al (US 2003/0072964) and Xia et al (US 2010/0270916) as applied to claims 1-16, and 18-19 above, and in view of Lewis (see pages Hawley’s Condensed Chemical Dictionary attached to previous Office Action)

The discussion with respect to Kwong et al and Xia et al as set forth in Paragraph 6 above is incorporated here by reference.

Regarding claim 20, the combined disclosures of Kwong et al and Xia et al teach all the claim limitations as set forth above. Kwong et al does not explicitly disclose that the compound is a monomer. However, as evidenced by Lewis a monomer is a molecule or compound usually containing compound of relatively low molecular weight and simple structure that is capable of conversion to polymers with itself or other similar molecules or compounds. In light of the definition in Lewis of the term “monomer”, it is the Examiner’s position that compound disclosed by Kwong et al is a monomer capable of being converted to a polymer.


Claims 1-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al (US 2003/0072964) in view of Shriver et al (see attached pages of Inorganic Chemistry, Second Edition).

Regarding claim 1, Kwong et al discloses the following compounds ([0007] – I and III):

    PNG
    media_image1.png
    330
    334
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    416
    426
    media_image2.png
    Greyscale

where the groups R1-R10 are H or R11 ([0011]). R11 is H or a C1-20 alkyl optionally substituted one or more substituents X ([0012]). The substituent X is given by R12, where R12 is H or a C1-20 alkyl ([0013]-[0014]). Thus, the groups R1-R10 are either H or a C1-20 alkyl optionally, substituted with one or more substituents X, where X is an alkyl. Paragraph [0169] defines “alkyl” as encompassing linear, branched, and cyclic alkyl groups. As an example of a branched alkyl isobutyl, the reference discloses isobutyl, i.e.

    PNG
    media_image3.png
    101
    135
    media_image3.png
    Greyscale
.
3)2(X), where X is a cyclic alkyl such as cyclohexyl and a linear alkyl such as methyl ([0169]), i.e.

    PNG
    media_image4.png
    203
    199
    media_image4.png
    Greyscale
,
corresponding to recited Formula I. From the above, one (1) of the group R1-R4 on the benzene ring of compound comprises the above substituted isobutyl corresponding to recited Formula I, 

    PNG
    media_image5.png
    298
    296
    media_image5.png
    Greyscale
,
where R1 is cyclohexyl, R5 is H, and R2, R3, and R4 are methyl. 
	Alternatively, the reference discloses the alkyl as butyl, i.e. –CH2-CH2-CH2-CH3. The isobutyl can be optionally substituted with other alkyls, i.e. –C(X)H-C(X)2C(X)2CH3 where X is a linear alkyl such as methyl ([0169]), i.e.

    PNG
    media_image6.png
    149
    239
    media_image6.png
    Greyscale
,
corresponding to recited Formula I. From the above, one (1) of the group R1-R4 on the benzene ring of compound comprises the above substituted isobutyl corresponding to recited Formula I, 

    PNG
    media_image20.png
    275
    272
    media_image20.png
    Greyscale
,
where R1 is methyl, R5 is H, R2 and R3 are methyl and R4 is -C(CH3)3.
The reference discloses that the compound is an organometallic phosphorescent compound utilized in organic light emitting devices (Abstract). In light of this disclosure it is clear that the compound of the reference is capable of functioning as a phosphorescent emitter in an organic light emitting device as room temperature as recited in the present claims. 
The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that R1 or R5 in recited Formula I is deuterium (D) as recited in the present claims.
Shriver et al discloses that the physical and chemical properties of isotopically substituted molecules are usually very similar. However, when deuterium (D) is substituted from H, this substitution results in increases in boiling points and bond enthalpies (Pages 374-375). 
Accordingly, it would have been obvious for one of ordinary skill in the art to modify the compound disclosed by Kwong et al, i.e. substitute H for D for R5, in order to modify the physical properties of the compound with a reasonable expectation of success.

Regarding claim 2, the combined disclosures of Kwong et al and Shriver et al teach all the claim limitations as set forth above. Given that t Kwong et al discloses a phosphorescent emitter utilized in organic light emitting devices, it is clear that the disclosed compound is capable of emitting light from a triplet excited state to a group singlet state at room temperature as recited in the present claim.

Regarding claim 3, the combined disclosures of Kwong et al and Shriver et al teach all the claim limitations as set forth above. As discussed above, Kwong et al discloses the following compound:

    PNG
    media_image1.png
    330
    334
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    416
    426
    media_image2.png
    Greyscale
.
From the above, it is clear that the compound of the reference is a metal coordination complex having a metal-carbon bond.

Regarding claim 4, the combined disclosures of Kwong et al and Shriver et al teach all the claim limitations as set forth above. Additionally, Kwong et al discloses that the metal is Ir ([0018]).

Regarding claim 5, the combined disclosures of Kwong et al and Shriver et al teach all the claim limitations as set forth above. As discussed above, Kwong et al discloses that the recited group R1 is a cycloalkyl,

2, R3 and R4 are methyl.

Regarding claim 7, the combined disclosures of Kwong et al and Shriver et al teach all the claim limitations as set forth above. As discussed above, Kwong et al discloses the compound:

    PNG
    media_image2.png
    416
    426
    media_image2.png
    Greyscale
,
corresponding to the recited formula M(L1)x(L2) y(L3)z, where is zero (0); x is given by n and is [1-3] ([0016]); recited ligand L2 is given (A1-A2), where y is given by (m-n), where m is formal charge of the metal ([0015]). Thus, for Ir, (m-n) is 0, 1, or 2. 
	Thus, the reference discloses the compound as M(L1)3, while L1 is:

    PNG
    media_image21.png
    452
    435
    media_image21.png
    Greyscale
,
where Y1-Y10 are C; Ra is H; and Rb is a substituent R given by Formula (I) of the present claims.

Regarding claim 8, the combined disclosures of Kwong et al and Shriver et al teach all the claim limitations as set forth above. As discussed above, Kwong et al discloses the compound corresponding to the recited formula Ir(L1)2(L2). The ligand L2 is given by (A1-A2) as given by ([0019]):

    PNG
    media_image8.png
    197
    106
    media_image8.png
    Greyscale
.
This ligand corresponds to the recited ligand:

    PNG
    media_image22.png
    249
    294
    media_image22.png
    Greyscale
,
where Ry is H, and Rx and Rz are given by R11 and are H or a C1-20 alkyl ([0012]).



    PNG
    media_image10.png
    414
    410
    media_image10.png
    Greyscale
or 
    PNG
    media_image2.png
    416
    426
    media_image2.png
    Greyscale

where L1 corresponds to the recited ligand LA type 4 or LA type2:

    PNG
    media_image11.png
    162
    137
    media_image11.png
    Greyscale
or 
    PNG
    media_image12.png
    133
    145
    media_image12.png
    Greyscale
.
The group G is the aromatic ring benzene and where one of R1-R4 contains the recited group R.

Regarding claim 10, the combined disclosures of Kwong et al and Shriver et al teach all the claim limitations as set forth above. From the discussion above, the combined disclosures of Kwong et al and Shriver et al disclose the substituent R for formula I as:

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
,
corresponding to recited RA32, i.e.

    PNG
    media_image14.png
    79
    78
    media_image14.png
    Greyscale
.

Regarding claim 11, the combined disclosures of Kwong et al and Shriver et al teach all the claim limitations as set forth above. From the discussion above, the combined disclosure of Kwong et al and Shriver et al disclose the substituent R for formula I as:

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
,
corresponding to recited RA32, i.e.

    PNG
    media_image14.png
    79
    78
    media_image14.png
    Greyscale
.
Thus, from the above, the reference discloses the ligand LA364, i.e.

    PNG
    media_image15.png
    98
    120
    media_image15.png
    Greyscale
,
where G is given by G2, i.e.

    PNG
    media_image16.png
    83
    85
    media_image16.png
    Greyscale
.
i.e. the groups R1 and R3 in Formula III of Kwong et al are methyl ([0011]-[0014]).The recited group R3 is given by RA32 as discussed above; X is CH; and R4 is H

Regarding claim 12, the combined disclosures of Kwong et al and Shriver et al teach all the claim limitations as set forth above. As discussed above, Kwong et al discloses the compound:

    PNG
    media_image2.png
    416
    426
    media_image2.png
    Greyscale
,
corresponding to the recited formula M(LA)2(LA) ([0016]). The recited ligand LB is given by (A1-A2) and is exemplified as ([0019]):

    PNG
    media_image8.png
    197
    106
    media_image8.png
    Greyscale
,
11 is H or a C1-20 alkyl. Thus, the reference discloses the ligand:

    PNG
    media_image17.png
    115
    100
    media_image17.png
    Greyscale
,
where the recited group R3 is H and the recited groups R1 and R2 are given by R11 and are RD1, i.e. methyl. Thus, the reference discloses a compound comprising ligand LC1 of the claims.

Regarding claim 13, the combined disclosures of Kwong et al and Shriver et al teach all the claim limitations as set forth above. As discussed above, Kwong et al discloses a compound having the structure Ir(LAi)3 of the claims.

Regarding claim 19, the combined disclosures of Kwong et al and Shriver et al teach all the claim limitations as set forth above. Given that Kwong et al discloses a compound, the reference discloses a formulation as recited in the present claims.

Regarding claim 14, Kwong et al discloses an organic light emitting device comprising an anode, a cathode, and a light emitting layer, i.e. an organic layer, disposed between the anode and the cathode (Abstract and [01080]. The light emitting layer comprises the following compound ([0007] – I and III):

    PNG
    media_image1.png
    330
    334
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    416
    426
    media_image2.png
    Greyscale
,
where the groups R1-R10 are H or R11 ([0011]). R11 is H or a C1-20 alkyl optionally substituted one or more substituents X ([0012]). The substituent X is given by R12, where R12 is H or a C1-20 alkyl ([0013]-[0014]). Thus, the groups R1-R10 are either H or a C1-20 alkyl optionally, substituted with one or more substituents X, where X is an alkyl. Paragraph [0169] defines “alkyl” as encompassing linear, branched, and cyclic alkyl groups. As an example of a branched alkyl isobutyl, the reference discloses isobutyl, i.e.

    PNG
    media_image3.png
    101
    135
    media_image3.png
    Greyscale
.
The isobutyl can be optionally substituted with other alkyls, i.e. –C(X)(H)-C(CH3)2(X), where X is a cyclic alkyl such as cyclohexyl and a linear alkyl such as methyl ([0169]), i.e.

    PNG
    media_image4.png
    203
    199
    media_image4.png
    Greyscale
,
corresponding to recited Formula I. From the above, one (1) of the group R1-R4 on the benzene ring of compound comprises the above substituted isobutyl corresponding to recited Formula I, 

    PNG
    media_image5.png
    298
    296
    media_image5.png
    Greyscale
,
where R1 is cyclohexyl, R5 is H, and R2, R3, and R4 are methyl.
	Alternatively, the reference discloses the alkyl as butyl, i.e. –CH2-CH2-CH2-CH3. The isobutyl can be optionally substituted with other alkyls, i.e. –C(X)H-C(X)2C(X)2CH3 where X is a linear alkyl such as methyl ([0169]), i.e.

    PNG
    media_image6.png
    149
    239
    media_image6.png
    Greyscale
,
corresponding to recited Formula I. From the above, one (1) of the group R1-R4 on the benzene ring of compound comprises the above substituted isobutyl corresponding to recited Formula I, 

    PNG
    media_image5.png
    298
    296
    media_image5.png
    Greyscale
,
where R1 is methyl, R5 is H, R2 and R3 are methyl and R4 is -C(CH3)3.
The reference discloses that the compound is an organometallic phosphorescent compound utilized in organic light emitting devices (Abstract). In light of this disclosure it is clear that the compound of the reference is capable of functioning as a phosphorescent emitter in an organic light emitting device as room temperature as recited in the present claims. 
The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that R1 or R5 in recited Formula I is deuterium (D) as recited in the present claims.
Shriver et al discloses that the physical and chemical properties of isotopically substituted molecules are usually very similar. However, when deuterium (D) is substituted from H, this substitution results in increases in boiling points and bond enthalpies (Pages 374-375). 
Accordingly, it would have been obvious for one of ordinary skill in the art to modify the compound disclosed by Kwong et al, i.e. substitute H for D for R5, in order to modify the physical properties of the compound with a reasonable expectation of success.

Regarding claim 15, the combined disclosures of Kwong et al and Shriver et al teach all the claim limitations as set forth above. As discussed above, Kwong et al discloses that the organic layer is an emissive layer. Additionally, the reference discloses that the compound is a 

Regarding claim 16, the combined disclosures of Kwong et al and Shriver et al teach all the claim limitations as set forth above. Additionally, Kwong et al discloses that light emitting layer comprises a host such as CBP ([0085]). CBP has the following structure:

    PNG
    media_image18.png
    229
    136
    media_image18.png
    Greyscale
.
Thus, it is clear that the host comprises a carbazole group as recited in the present claim.

Regarding claim 18, Kwong et al discloses an organic light emitting device, i.e. a consumer product, comprising an anode, a cathode, and a light emitting layer, i.e. an organic layer, disposed between the anode and the cathode (Abstract and [01080]. The light emitting layer comprises the following compound ([0007] – I and III):

    PNG
    media_image1.png
    330
    334
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    416
    426
    media_image2.png
    Greyscale

where the groups R1-R10 are H or R11 ([0011]). R11 is H or a C1-20 alkyl optionally substituted one or more substituents X ([0012]). The substituent X is given by R12, where R12 is H or a C1-20 alkyl ([0013]-[0014]). Thus, the groups R1-R10 are either H or a C1-20 alkyl optionally, substituted with one or more substituents X, where X is an alkyl. Paragraph [0169] defines “alkyl” as encompassing linear, branched, and cyclic alkyl groups. As an example of a branched alkyl isobutyl, the reference discloses isobutyl, i.e.

    PNG
    media_image3.png
    101
    135
    media_image3.png
    Greyscale
.
The isobutyl can be optionally substituted with other alkyls, i.e. –C(X)(H)-C(CH3)2(X), where X is a cyclic alkyl such as cyclohexyl and a linear alkyl such as methyl ([0169]), i.e.

    PNG
    media_image4.png
    203
    199
    media_image4.png
    Greyscale
,
corresponding to recited Formula I. From the above, one (1) of the group R1-R4 on the benzene ring of compound comprises the above substituted isobutyl corresponding to recited Formula I, 

    PNG
    media_image5.png
    298
    296
    media_image5.png
    Greyscale
,
where R1 is cyclohexyl, R5 is H, and R2, R3, and R4 are methyl.
	Alternatively, the reference discloses the alkyl as butyl, i.e. –CH2-CH2-CH2-CH3. The isobutyl can be optionally substituted with other alkyls, i.e. –C(X)H-C(X)2C(X)2CH3 where X is a linear alkyl such as methyl ([0169]), i.e.

    PNG
    media_image6.png
    149
    239
    media_image6.png
    Greyscale
,
corresponding to recited Formula I. From the above, one (1) of the group R1-R4 on the benzene ring of compound comprises the above substituted isobutyl corresponding to recited Formula I, 

    PNG
    media_image5.png
    298
    296
    media_image5.png
    Greyscale
,
where R1 is methyl, R5 is H, R2 and R3 are methyl and R4 is -C(CH3)3.
The reference discloses that the compound is an organometallic phosphorescent compound utilized in organic light emitting devices (Abstract). In light of this disclosure it is clear that the compound of the reference is capable of functioning as a phosphorescent emitter in an organic light emitting device as room temperature as recited in the present claims. 
The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that R1 or R5 in recited Formula I is deuterium (D) as recited in the present claims.
Shriver et al discloses that the physical and chemical properties of isotopically substituted molecules are usually very similar. However, when deuterium (D) is substituted from H, this substitution results in increases in boiling points and bond enthalpies (Pages 374-375). 
Accordingly, it would have been obvious for one of ordinary skill in the art to modify the compound disclosed by Kwong et al, i.e. substitute H for D for R5 in the substituent disclosed by Kwong et al in order to modify the physical properties of the compound disclosed by Inoue with a reasonable expectation of success.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al (US 2003/0072964) and Shriver et al (see attached pages of Inorganic Chemistry, Second Edition) as applied to claims 1-16, and 18-19 above, and in view of Ma et al (US 2010/0237334).

The discussion with respect to Kwong et al and Shriver et al as set forth in Paragraph 9 above is incorporated here by reference.

Regarding claim 17, the combined disclosures of Kwong et al and Shriver et al teach all the claim limitations as set forth above. While Kwong et al discloses that the emitter layer comprises a host material, the reference does not disclose the particular hosts recited in the present claims ([0174]).
Ma et al discloses an OLED comprising an anode, cathode, and an organic light emitting layer between the anode and cathode (Abstract and [0098]). The light emitting layer comprises a triphenylene benzo fused furan compound (Abstract and [0045] – Compound 1’G), e.g.

    PNG
    media_image19.png
    231
    308
    media_image19.png
    Greyscale
.
In the above compound the recited R1-Rn are mono- to tetra substitution or no substitution ([0040]). The reference discloses that triphenylene containing benzothiophene are excellent host materials for OLEDs as well as improved stability ([0104]).
Given that both Kwong et al and Ma et al are drawn to organic electroluminescent devices comprising an emitter layer formed from a host and a dopant, in light of the particular advantages provided by the use and control of the triphenylene host as taught by Ma et al, it .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al (US 2003/0072964) and Shriver et al (see attached pages of Inorganic Chemistry, Second Edition) as applied to claims 1-16, and 18-19 above, and in view of Lewis (see pages Hawley’s Condensed Chemical Dictionary attached to previous Office Action)

The discussion with respect to Kwong et al and Shriver et al as set forth in Paragraph 9 above is incorporated here by reference.

Regarding claim 20, the combined disclosures of Kwong et al and Shriver et al teach all the claim limitations as set forth above. Kwong et al does not explicitly disclose that the compound is a monomer. However, as evidenced by Lewis a monomer is a molecule or compound usually containing compound of relatively low molecular weight and simple structure that is capable of conversion to polymers with itself or other similar molecules or compounds. In light of the definition in Lewis of the term “monomer”, it is the Examiner’s position that compound disclosed by Kwong et al is a monomer capable of being converted to a polymer.

Response to Arguments
Applicant's arguments filed 2/9/2022 have been fully considered but they are not persuasive. 

Applicants argue that Kwong et al does not disclose that R5 in Formula recited in the claims is deuterium.  However, in the rejections set forth above. The deficiencies of Kwong et al have been remedied by Xia and Shriver. 
Specifically, Xia et al discloses organometallic compounds comprising a deuterium substitution. Specifically, the reference discloses that deuterium substitution improves efficiency and stability of the compounds because the atomic mass of deuterium is twice as great as that of hydrogen which results in a lower zero-point energy and lower vibrational energy . 
Given that both Kwong et al and Xia et al are drawn to organometallic complexes, and given that Kwong et al does not explicitly prohibit other substituents, in light of the particular advantages provided by the use and control of the use of deuterium as a substituent in place of hydrogen on organometallic complexes as taught by Zia et al, it would therefore have been obvious to one of ordinary skill in the art to utilize deuterium in place of H for the group R5 in compound disclosed by Kwong et al with a reasonable expectation of success.
Additionally, it is noted that Shriver et al discloses that the physical and chemical properties of isotopically substituted molecules are usually very similar. However, when deuterium (D) is substituted from H, this substitution results in increases in boiling points and bond enthalpies.  
Accordingly, it would have been obvious for one of ordinary skill in the art to modify the compound disclosed by Kwong et al, i.e. substitute H for D for R5 in the substituent disclosed by Kwong et al in order to modify the physical properties of the compound with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767